Citation Nr: 1729501	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  08-20 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In March 2010, the Board declined to reopen the issue because of a lack of new and material evidence.  The Veteran appealed this Board decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2011, the Court issued a Memorandum Decision that vacated the Board denial and remanded the matter on appeal.  The matter was remanded in August 2012 and December 2013, reopened and remanded in January 2015, and remanded for additional development once more in September 2015.

The issue of entitlement to service connection for headaches and concussion was granted in full in a March 2017 rating decision.  Therefore, it is no longer on appeal.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in March 2009.  A transcript of that hearing is of record.  


FINDING OF FACT

The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's peripheral neuropathy of the lower extremities was aggravated by his service-connected major depressive disorder with cognitive and delusional disorder not otherwise specified.  


CONCLUSION OF LAW

Peripheral neuropathy of the lower extremities was aggravated by service-connected major depressive disorder with cognitive and delusional disorder not otherwise specified.  38 U.S.C.A. §§  1110, 5107(b) (West 2014); 38 C.F.R. §§  3.102, 3.303, 3.310 (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim before it in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

The Board is granting service connection on a secondary basis.  Secondary service connection is granted where a service-connected disability causes or aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); See also 38 C.F.R. § 3.310.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Several VA examinations have provided negative etiological opinions on the basis that the Veteran does not currently have peripheral neuropathy, including a July 2016 examination report explaining that the clinical triad that supports a diagnosis of peripheral neuropathy includes hyperreflexia, distal weakness of the extremities, and decreased sensation in a stocking glove distribution and decreased sense of vibration, which were not present at the time of the examination.

To prevail on a claim for service connection, there must be evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  The requirement for a current disability can also be met if there is a disability at any point during the claim period or even shortly before the claim period.  See McClain v. Nicholson, 21 Vet, App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Therefore, the absence of peripheral neuropathy at the time of examination is not necessarily fatal to the claim.

The Veteran was diagnosed with peripheral neuropathy in 2001.  A March 2001 VA treatment note discussed signs and symptoms of neuropathy affecting both legs, including decreased sensation in the stocking distribution of both lower extremities, and weakness of extensor halluces longus involving deep tendon reflexes in the ankles bilaterally.  The Veteran continued to be treated for peripheral neuropathy over the course of several years, including an April 2006 conclusion of severe peripheral neuropathy and an October 2006 notation of severe peripheral neuropathy and poor balance.  The medical evidence is consistent with a finding that the peripheral neuropathy resolved at some point after October 2006.  Although right leg pain was noted in January 2007, and a February 2009 psychiatric treatment note indicated that the Veteran felt his health was deteriorating, especially in his legs, a conclusive diagnosis of peripheral neuropathy is not present in the record after October 2006.  A January 2012 VA treatment note indicated that the Veteran's history states that he had peripheral neuropathy, but that the physician was unsure how the diagnosis was made.  This note found that the Veteran did not currently have any point tenderness over the trochanter, nor did he have any pain with resisted abduction.  The Veteran was not diagnosed with neuropathy in this notation.  

The record thus reflects that the most recent positive diagnosis of peripheral neuropathy, as opposed to a notation in the Veteran's medical history, was in October 2006.  In this case, the claim period began on June 28, 2007, when the claim to reopen was received by VA.  Nonetheless, as stated above, the requirement of a current disability may be met when a disability is present shortly before the claim period.  In this case, considering that there is a clear diagnosis less than a year before the appeal period, and that there have been continued generalized complaints regarding the Veteran's legs during the beginning of the appeal period, the Board will find that the current disability requirement has been met from June 28, 2007 through October 2006.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

A January 2016 VA examination report stated that it is just as likely as not that the Veteran's peripheral neuropathy of the lower extremities is aggravated by the Veteran's service-connected major depressive disorder, which is service-connected at 100 percent.  As rationale, the examiner cited medical articles, indicating that there is evidence that the neuropathic pain component in low back pain is associated with higher ratings of comorbidities such as depression and anxiety disorders.  The examiner changed the opinion in July 2016 to reflect the conclusion that the Veteran did not have a current diagnosis of peripheral neuropathy.  However, in light of the Board's finding that the Veteran did have a peripheral neuropathy diagnosis shortly before the period on appeal that meets the current disability requirement for service connection through October 2006, the positive January 2016 opinion is sufficient to find a nexus between that peripheral neuropathy diagnosis and the service-connected major depressive disorder.  

The evidence is at least in equipoise that the Veteran's peripheral neuropathy of the lower extremities, which resolved during the period on appeal, was aggravated by his service-connected major depressive disorder.  Service connection is thus granted for peripheral neuropathy of the lower extremities demonstrated from June 28, 2007 through October 2006.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for peripheral neuropathy of the lower extremities as secondary to service-connected major depressive disorder is granted for the period from June 28, 2007 through October 2006.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


